Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on December 3, 2021, with respect to the rejection of claims 1-21 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) as being indefinite, and claims 22 and 23 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sun et al. (U.S. PAP 2017/0371050, hereon Sun) have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the cancellation of claim 14 by the amendment. Claims 1-13 and 15-30 are pending in the application. 
Allowance
Claims 1-13 and 15-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-13 and 15-30: Sun discloses a method, including: obtaining Earth models including velocity, anisotropy, and attenuation; reconstructing a source wavefield using the Earth models; reconstructing a receiver wavefield using the Earth models, wherein the reconstructing the source wavefield and the receiver wavefield each include applying an attenuation operator that increases an amplitude of down-going wavefields within an attenuation body and that decreases an amplitude of up-going wavefields within the attenuation body; applying an imaging condition to the Sun, paragraph [0018]). 
Whereas the instant application (in reference to claims 1, 25 and 28) would rather “generates an adjoint wavefields with the synthetic data and the survey data by adjoint modeling with adjoint wave equations representing isotropic wave-mode- independent attenuation;-25 -2019EM152-US computing an objective function gradient with the forward wavefields and the adjoint wavefields by solving gradient equations associated with the corresponding wave equations representing isotropic wave-mode-independent attenuation; computing a search direction of the objective function; searching for a possible improved model along the search direction; if the possible improved model more closely matches the survey data than the current model, updating the current model to be the possible improved model; and if a difference between the synthetic data and the survey data has not converged, executing another iteration; and after the difference between the synthetic data and the survey data has converged: identifying a final model to be the last current model; and generating an image of the subsurface region based on features of the final model.” 
Further, claim 22: the system for generating an image of a subsurface also includes “an equation module comprising wave equations representing isotropic wave- mode-independent attenuation, comprising: a representation of velocity in the subsurface region comprising a vector that accounts for attenuation effects; and a representation of stress in the subsurface region comprising a vector that does not account for attenuation effects.” 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857